Citation Nr: 1714557	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-47 931	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for mild osteoarthritis with patellofemoral pain syndrome, left knee (left knee disorder).

2.  Entitlement to an initial disability rating in excess of 20 percent for mild osteoarthritis with patellofemoral pain syndrome, right knee (right knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Atlanta RO. 

A hearing was held in February 2014 before the undersigned Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In June 2014, October 2014, and March 2016, the Board remanded the appeal for further development.  A November 2016 rating decision thereafter granted the Veteran's right and left knee disorders 20 percent ratings effective March 30, 2007.  Therefore, the Board has characterized these issues as they appear above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, while in March 2017 the Veteran was provided a new VA examination in an attempt to obtain this information, the Board does not find that examination adequate because the examiner did not provide range of motion studies that took into account the pain the examiner saw with passive range of motion testing.  Therefore, the Board finds that the appeal must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014), Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

When adjudicating these claims, the AOJ should be mindful of the United States Court of Appeals for Veterans Claims (Court) holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion; the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) regarding it being possible for the appellant to have separate disability ratings for the same disability; and the VA General Counsel opinions that provide that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability as well as separate ratings for lost extension and flexion (see VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004)).  

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-March 2016 treatment records from the Montgomery VA Medical Center and post-February 2017 treatment records from the Tuskegee VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Schedule the Veteran for an examination to determine the severity of her bilateral knee disabilities.  The claims folder shoulder be made available to and reviewed by the examiner.  The examiner is to identify all left and right knee pathology found to be present.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee and results from each should be reported on the examination report; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e., flexion and extension) of each knee (i.e., the extent of the Veteran's pain-free motion); and

(iii) in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv)  The examiner should state whether the Veteran has subluxation and/or instability in either knee as a result of her service-connected bilateral knee disabilities and, if so, provide an opinion as to its severity.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then adjudicate the appeal.  In adjudicating the appeal, the AOJ should be mindful of the Court's holdings in DeLuca, supra, and Mitchell, supra, regarding painful motion; the Court's holding in Esteban, supra, regarding separate ratings; and the VA General Counsel opinions that provide for separate ratings for limitation of motion due to arthritis and instability as well as separate ratings for lost extension and flexion (see VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004).  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) which includes notice of all evidence added to the record since the November 2016 SSOC including the VA examination reports and the treatment records from the Tuskegee VA Medical Center that were added to the record in February 2016.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

